DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, claim 1 recites the limitations “repeating (c) to generate a plurality of samples” and “repeating (d) to determine a plurality of transforms for each LIDAR with respect to the base LIDAR”. The Applicant is reminded that the use of parentheses in a claim is reserved for reference characters only. Additionally, characters within parentheses are to be considered as having no effect on the scope of the claims (see MPEP 608.01(m), Form of Claims). Per MPEP guidelines, the reference characters presented within parentheses are considered as having no effect on the scope of the claims, and thus have been awarded no patentable weight. As such, the scope encompassed by the limitations “repeating (c) to generate a plurality of samples” and “repeating (d) to determine a plurality of transforms for each LIDAR with respect to the base LIDAR”, is unclear and indefinite. 
Claims 2-9 depend from claim 1 are therefore reject for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 4, claim 4 recites the limitation “outlier transforms”. The term “outlier” in claim 4 is a relative term which renders the claim indefinite. The term “outlier” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term “outlier” has the generally accepted definition: a person or thing that is atypical within a particular group, class, or category. However, the Applicant has not defined what transform conditions are considered to be typical, nor has the Applicant defined what conditions must be met for a transform to be considered “atypical”. Thus the Applicant has not defined what conditions need to be met for a transform to be considered an “outlier”.
Regarding Claim 7, claim 7 recites the limitation “wherein (c)-(g) are performed repeatedly in real-time while the vehicle is driving through the region”. The Applicant is reminded that the use of parentheses in a claim is reserved for reference characters only. Additionally, characters within parentheses are to be considered as having no effect on the scope of the claims (see MPEP 608.01(m), Form of Claims). Per MPEP guidelines, the reference characters presented within parentheses are considered as having no effect on the scope of the claims, and thus have been awarded no patentable weight. As such, the scope encompassed by the limitation “wherein (c)-(g) are performed repeatedly in real-time while the vehicle is driving through the region”, is unclear and indefinite.
Regarding Claim 10, claim 10 recites the limitations “repeating (c) to generate a plurality of samples” and “repeating (d) to determine a plurality of transforms for each LIDAR with respect to the base LIDAR”. The Applicant is reminded that the use of parentheses in a claim is reserved for reference characters only. Additionally, characters within parentheses are to be considered as having no effect on the scope of the claims (see MPEP 608.01(m), Form of Claims). Per MPEP guidelines, the reference characters presented within parentheses are considered as having no effect on the scope of the claims, and thus have been awarded no patentable weight. As such, the scope encompassed by the limitations “repeating (c) to generate a plurality of samples” and “repeating (d) to determine a plurality of transforms for each LIDAR with respect to the base LIDAR”, is unclear and indefinite. 
Claims 11-18 depend from claim 10 are therefore reject for the same reason(s) of indefiniteness as stated above.
Regarding Claim 13, claim 13 recites the limitation “outlier transforms”. The term “outlier” in claim 13 is a relative term which renders the claim indefinite. The term “outlier” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term “outlier” has the generally accepted definition: a person or thing that is atypical within a particular group, class, or category. However, the Applicant has not defined what transform conditions are considered to be typical, nor has the Applicant defined what conditions must be met for a transform to be considered “atypical”. Thus the Applicant has not defined what conditions need to be met for a transform to be considered an “outlier”.
Regarding Claim 16, claim 16 recites the limitation “wherein (c)-(g) are performed repeatedly in real-time while the vehicle is driving through the region”. The Applicant is reminded that the use of parentheses in a claim is reserved for reference characters only. Additionally, characters within parentheses are to be considered as having no effect on the scope of the claims (see MPEP 608.01(m), Form of Claims). Per MPEP guidelines, the reference characters presented within parentheses are considered as having no effect on the scope of the claims, and thus have been awarded no patentable weight. As such, the scope encompassed by the limitation “wherein (c)-(g) are performed repeatedly in real-time while the vehicle is driving through the region”, is unclear and indefinite.
Regarding Claim 19, claim 19 recites the limitations “repeating (c) to generate a plurality of samples” and “repeating (d) to determine a plurality of transforms for each LIDAR with respect to the base LIDAR”. The Applicant is reminded that the use of parentheses in a claim is reserved for reference characters only. Additionally, characters within parentheses are to be considered as having no effect on the scope of the claims (see MPEP 608.01(m), Form of Claims). Per MPEP guidelines, the reference characters presented within parentheses are considered as having no effect on the scope of the claims, and thus have been awarded no patentable weight. As such, the scope encompassed by the limitations “repeating (c) to generate a plurality of samples” and “repeating (d) to determine a plurality of transforms for each LIDAR with respect to the base LIDAR”, is unclear and indefinite. 
Claims 20-26 depend from claim 19 are therefore reject for the same reason(s) of indefiniteness as stated above.
Regarding Claim 22, claim 22 recites the limitation “outlier transforms”. The term “outlier” in claim 22 is a relative term which renders the claim indefinite. The term “outlier” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term “outlier” has the generally accepted definition: a person or thing that is atypical within a particular group, class, or category. However, the Applicant has not defined what transform conditions are considered to be typical, nor has the Applicant defined what conditions must be met for a transform to be considered “atypical”. Thus the Applicant has not defined what conditions need to be met for a transform to be considered an “outlier”.
Regarding Claim 25, claim 25 recites the limitation “wherein (c)-(g) are performed repeatedly in real-time while the vehicle is driving through the region”. The Applicant is reminded that the use of parentheses in a claim is reserved for reference characters only. Additionally, characters within parentheses are to be considered as having no effect on the scope of the claims (see MPEP 608.01(m), Form of Claims). Per MPEP guidelines, the reference characters presented within parentheses are considered as having no effect on the scope of the claims, and thus have been awarded no patentable weight. As such, the scope encompassed by the limitation “wherein (c)-(g) are performed repeatedly in real-time while the vehicle is driving through the region”, is unclear and indefinite.


Allowable Subject Matter
Claims 1-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 19, Wheeler et al. WO 2019/079211 A1 (hereinafter Wheeler) is considered to be the closest prior art reference of record. Wheeler teaches computer system comprising: one or more processors (Fig. 24; Par. 100-104; Claim 1); and one or more non-transitory computer readable media storing instructions that in response to being executed by the one or more processors, cause the computer system to perform operations (Fig. 24; Par. 100-104; Claim 1), the operations comprising: (a) accessing a portion of a high definition (HD) map comprising a point cloud of a region through which a vehicle is driving (Par. 3-4; Par. 30-38); (b) identifying a LIDAR mounted on the vehicle (A vehicle 150 includes vehicle sensors 105… The vehicle sensors 105 comprise a camera, a light detection and ranging sensor (LIDAR), Par. 39); (c) for the LIDAR mounted on the vehicle: receiving a LIDAR scan from the LIDAR comprising a point cloud of the region through which the vehicle is driving (Par. 77-79; Par. 81; Par. 119; Par. 121), and determining a pose for the LIDAR by performing localization by comparing the point cloud of the LIDAR scan with the point cloud of the HD map (“The localization APIs 250 determine the current location of the vehicle, for example, when the vehicle starts and as the vehicle moves along a route… The localize API receives inputs comprising one or more of, location provided by GPS, vehicle motion data provided by IMU, LIDAR scanner data, and camera images. The localize API returns an accurate location of the vehicle as latitude and longitude coordinates… the vehicle computing system 120 invokes the localize API to determine location of the vehicle periodically based on the LIDAR using scanner data… the localization APIs 250 include a localize-route API generates an accurate route specifying lanes based on the HD map. The localize-route API takes as input a route from a source to destination via a third party maps and generates a high precision routes represented as a connected graph of navigable lanes along the input routes based on HD maps”, Par. 50; “the system determines edges in the lidar scan and the camera image and aligns features based on real- world objects in the scene by comparing edges”, Abst.); determining a transform for the LIDAR (Abst.; Par. 2-4; Claim 1); (e) repeating (c) to generate a plurality of samples (The above steps are constantly repeated every few seconds causing the vehicle to drive safely along the route that was planned for the vehicle, Par. 48; Par. 108; Par. 111; Claim 18); (f) for each of the plurality of samples, repeating (d) to determine a plurality of transforms for the LIDAR (Abst.; Par. 2-4; Claim 1; The above steps are constantly repeated every few seconds causing the vehicle to drive safely along the route that was planned for the vehicle, Par. 48; Par. 108; Par. 111; Claim 18); and (g) calibrating the LIDAR by determining an aggregate transform for the LIDAR by aggregating the plurality of transforms for the LIDAR across the plurality of samples (Abst; Par. 160; Par. 168; Par. 176; Claim 14).
Wheeler does not teach a plurality of LIDARs mounted on the vehicle, wherein the recited calibration process is performed for each of the plurality of LIDARS. However, Hu US 2018/0157920 A1 (hereinafter Hu) teaches the one of ordinary skill in the art would readily understand that a vehicle may comprise a plurality of lidar sensors, where calibration is performed on the plurality of lidar sensors, because one skilled in the art may set the number of the lidar sensors according to practical application situations (Par. 32).
Additionally, Wheeler does not teach: (b) identifying a base light detection and ranging sensor (LIDAR) from a plurality of LIDARs mounted on the vehicle; (d) for each LIDAR from the plurality of LIDAR other than the base LIDAR, determining a transform for the LIDAR with respect to the base LIDAR based on the pose of the base LIDAR and the pose of the LIDAR; determine a plurality of transforms for each LIDAR with respect to the base LIDAR; and calibrating each LIDAR of the plurality of LIDARs other than the base LIDAR. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Wheeler to include such features in view of any of the cited prior art references of record. 
The same reasoning as above also applies to the method of Independent Claim 1 and the non-transitory computer readable media of Independent Claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gupta et al. US 2018/0349715 A1; Hansen et al. US 2020/0333466 A1; Wang et al. US 2018/0357773 A1; Adams et al. US 2019/0049566 A1; Yang et al. US 2018/0192059 A1; Bao et al. US 2020/0167955 A1; Crouch et al. US 2020/0132850 A1; Cop et al. US 2020/0386862 A1; Yang et al. US 2018/0189578 A1; Ding et al. US 2020/0034646 A1; Adams et al. US 2019/0049242 A1; Yang et al. US 2018/0190016 A1; Zhao et al. US 7187809 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636